Citation Nr: 1720391	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  12-05 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.  

2.  Entitlement to service connection for insomnia.

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to a rating in excess of 10 percent prior to January 8, 2016, and in excess of 20 percent since January 8, 2016, for a lumbar spine disability.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to June 1, 2008, to include on an extraschedular basis.

6.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or by reason of being housebound, excluding the period from March 7, 2008, until June 1, 2008.


REPRESENTATION

Appellant represented by:	Paul M. Goodson, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran had active military service from August 1994 to July 1996.

This matter comes to the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In October 2013, the Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing at the RO.

In December 2014, the Board remanded the issues on appeal for additional development.  

The Board also remanded the issue of entitlement to an increased rating for a right ankle disability for issuance of a statement of the case.  The Veteran did not perfect an appeal as to that issue.  Therefore, the issues on appeal are listed on the cover page of this decision.  

In December 2016, T.M., submitted a statement requesting an apportionment of the Veteran's benefits for their daughter but this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 


REMAND

A review of the claims file reveals that a remand is unfortunately once again necessary before a decision on the merits of the claims can be reached.  

The claims were previously remanded in order to obtain various examinations including a psychiatric examination, a sleep disorders examination, orthopedic examinations for the cervical and lumbar spine disabilities, and an examination for the SMC claim.

Following the December 2014 Board remand, while PTSD and cervical spine examinations were conducted, the Veteran was not afforded a VA examination for the sleep disorder or SMC claims.  Moreover, while the psychiatric examiner noted that the Veteran had been diagnosed with various psychiatric disorders, the examiner failed to address whether any of these disabilities were related to service and instead only proffered an opinion with regard to substance abuse.  The Veteran was not afforded a separate sleep disorders examination and no opinion was offered by the psychiatric examiner with regard to whether the Veteran had any sleep disorder and if so, whether it was related to service or was merely a symptoms of a psychiatric disorder.  Finally, while the AOJ noted in the August 2016 supplemental statement of the case that a VA examiner provided a negative nexus with regard to cervical spinal stenosis, the January 2016 examination associated with the claims file reveals a diagnosis of cervical strain and no etiology opinion was included in the report.  As such, these claims require remand.  

Regarding the lumbar spine disability, the Veteran was last provided a VA examination in connection with his service-connected lumbar spine disability in January 2016, which is fairly recent and contemporaneous in time. Nonetheless, subsequent to the January 2016 VA examination, the Court of Appeals for Veterans Claims (Court), in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  After reviewing the VA spine examinations of record, the Board finds that they are incomplete and require further medical guidance, in light of the recent holding in Correia.  As the previous VA spine examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the lumbar spine disability claim.

The Veteran's claims for entitlement to a TDIU prior to June 1, 2008, to include on an extraschedular basis and for entitlement to SMC are inextricably intertwined with the service connection and increased rating claims which are being remanded for further adjudication.  Therefore, a final decision on the issues of entitlement to a TDIU prior to June 1, 2008, and entitlement to SMC cannot be rendered at this time.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Additionally, since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment reports dated since January 2016 which have not already been obtained.  Any negative responses should be associated with the claims file.  

2.  Submit the Veteran's claims file to the VA examiner who conducted the January 2016 VA examination of the Veteran's cervical spine.  The examiner should include the appropriate diagnosis for the cervical spine and provide an opinion as to whether the Veteran's claimed cervical spine disability had its clinical onset during active service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner should acknowledge the evidence of complaints of neck pain and injury in service and his competent complaints of continued pain since service.  The examiner should include a complete rationale for the opinion.  If the examiner cannot answer the above questions without resorting to speculation or remote possibility, the examiner should indicate why that is so. 

If the examiner determines that an examination was necessary in order to provide the requested opinion, the Veteran should be scheduled for another examination.  

3.  Schedule the Veteran for a VA psychiatric examination.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.  This is of particular import as the claims file includes various psychiatric diagnoses.  The examiner should perform a thorough examination of the Veteran's psychiatric symptoms and determine the following: 

(a)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's any of the Veteran's psychiatric disorders, to include PTSD and depression, had its clinical onset during active service or are related to any in-service disease, event, or injury.  In providing this opinion, the examiner should acknowledge the Veteran's statements concerning his stressors in service and his competent complaints of continued depressive symptoms since service. 

 (b) Whether it is at least as likely as not (50 percent or greater probability) that any psychiatric disorder to include PTSD and/ or depression was caused by the pain associated with his service-connected migraine headaches, right ankle, and back disabilities. 

(c) Whether it is at least as likely as not (50 percent or greater probability) that any psychiatric disorder to include PTSD and/ or depression was aggravated by the pain associated with his service-connected migraine headaches, right ankle, and back disabilities. 

(d) Whether it is at least as likely as not (50 percent or greater probability) that insomnia is a separate and distinct disability or whether it is a symptom of any diagnosed psychiatric disorder.

A complete rationale for the opinion should be included with the opinions.  If any opinion cannot be provided without resorting to speculation or remote possibility, the examiner should indicate why that is so.

4.  Schedule the Veteran for a VA sleep disorder examination.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.  The examiner should perform a thorough examination of the Veteran and determine the following: 

(a) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's insomnia had its clinical onset during active service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner should acknowledge any competent statements from the Veteran concerning symptoms in service and after service. 

(b) Whether it is at least as likely as not (50 percent or greater probability) that the insomnia was caused by the pain associated with his service-connected migraine headaches, right ankle, and back disabilities. 

(c) Whether it is at least as likely as not (50 percent or greater probability) that the insomnia was aggravated by the pain associated with his service-connected migraine headaches, right ankle, and back disabilities. 

(d)  Whether it is at least as likely as not (50 percent or greater probability) that the insomnia is a separate and distinct disability or whether it is a symptom of any of the Veteran's diagnosed psychiatric disabilities.  

A complete rationale for the opinion should be included with the opinions.  If any opinion cannot be provided without resorting to speculation or remote possibility, the examiner should indicate why that is so.

5.  Then, schedule the Veteran for a VA examination to determine the current nature and severity of his lumbar spine disability.  The examiner should address whether the Veteran has functional loss, less movement than normal, or painful motion of the thoracolumbar spine, and if so, should opine as to the additional functional loss or additional limitation of motion that occurs as a result of the Veteran's pain.  Due consideration should be given to the Veteran's subjectively reported symptoms. 

Additionally, the examiner should ensure, consistent with 38 C.F.R. § 4.59, that the examination report, to the extent possible, include the results of the Veteran's active motion, passive motion, weight-bearing motion, and non-weight-bearing motion, in addition to the results following repetitive motion testing.  If any of the requested tests cannot be provided, it should be explained why.  Failure to do so will result in the examination report being found inadequate.

6.  Consider whether the Veteran's case should be referred to the Director of Compensation and Pension for entitlement to a TDIU prior to June 1, 2008, to include on an extraschedular basis.

7. Schedule the Veteran for a VA special monthly compensation examination.  The claims file must be made available to, and reviewed by, the examiner. All appropriate testing should be conducted.  The examiner should discuss whether the Veteran, as a result of any of his service-connected disabilities, is under an incapacity that requires care and assistance on a regular basis to protect him from the hazards or dangers incident to his daily environment.  The examination should also mention whether the following factors are present as a result of the service-connected disabilities:  inability of appellant to dress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance which by reasons of the particular disability cannot be done without aid; inability of the appellant to feed himself through the loss of coordination of upper extremities or through extreme weakness; or inability to tend to the wants of nature.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

8.  Then, readjudicate the issues on appeal.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



